

116 S3264 IS: Bridging the Tribal Digital Divide Act of 2020
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3264IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Udall (for himself, Ms. Cantwell, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo expedite and streamline the deployment of affordable broadband service on Tribal land, and for
 other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Bridging the Tribal Digital Divide Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Interagency Coordination ProgramSec. 101. Purpose.Sec. 102. Interagency working group.Sec. 103. Tribal broadband deployment plan.Sec. 104. Streamlined applications for support.Sec. 105. Tribal Broadband Deployment Advisory Committee.Title II—Tribal Set-AsideSec. 201. Rural Utilities Service.Sec. 202. Universal Service Fund.Title III—Universal Service on Tribal LandSec. 301. Universal service on Tribal land.Title IV—Tribal Broadband FactorSec. 401. Tribal broadband factor.Title V—Broadband Rights-of-WaySec. 501. Pilot program for Tribal grant of rights-of-way for broadband facilities.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Rural Utilities Service.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)Broadband; broadband serviceThe term broadband or broadband service has the meaning given the term broadband internet access service in section 8.1 of title 47, Code of Federal Regulations, or any successor regulation.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Indian TribeThe term Indian Tribe has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by section 301 of this Act.(6)Tribal broadband benchmarkThe term Tribal broadband benchmark means the minimum acceptable level of broadband service on Tribal land, which shall consist of—(A)speed that is not slower than the speed required for the service to qualify as an advanced telecommunications capability, as that term is defined in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d)), as of the date on which that speed is measured; and(B)network round trip latency that is at or below 100 milliseconds for not less than 95 percent of all peak period measurements of network round trip latency.(7)Tribal entityThe term Tribal entity has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by section 301 of this Act.(8)Tribal governmentThe term Tribal government means the governing body of a Tribal entity.(9)Tribal landThe term Tribal land has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by section 301 of this Act.(10)Underserved Tribal entity(A)In generalThe term underserved Tribal entity means a Tribal entity, the Tribal land of which—(i)lacks affordable broadband service; or(ii)has subscription rates for broadband service that are below 80 percent, as determined by the Commission.(B)Associated definitionIn this paragraph, the term affordable broadband service means broadband service on Tribal land, the rates for which are not more than the average rates charged for broadband service in the 5 nearest municipalities to that Tribal land that have a population of more than 10,000 individuals, as determined by the Commission.(11)Working GroupThe term Working Group means the Tribal Broadband Interagency Working Group established under section 102.IInteragency Coordination Program101.PurposeThe purpose of this title is to—(1)expedite and streamline the deployment of affordable broadband service on Tribal land through the coordination of grants or other financial assistance;(2)improve the effectiveness of Federal assistance in meeting the obligation of the Commission to ensure universal availability of broadband networks to all people of the United States, including individuals living on Tribal land; and(3)ensure the preservation and protection of self-governance, economic opportunity, health, education, public safety, and welfare of Tribal entities.102.Interagency working group(a)EstablishmentThe Assistant Secretary and the Secretary of Agriculture shall jointly establish a working group to be known as the Tribal Broadband Interagency Working Group to carry out the duties described in subsection (c).(b)Administration(1)ChairsThe Assistant Secretary and the Administrator shall serve as co-chairs of the Working Group.(2)Membership; staffingThe Assistant Secretary and the Administrator, in consultation with the Tribal Broadband Deployment Advisory Committee established under section 105, shall determine the membership and staffing of the Working Group.(c)DutiesThe Working Group shall—(1)(A)serve as a forum for improving coordination across Federal broadband programs that are available to Tribal entities;(B)reduce regulatory barriers to broadband deployment on Tribal land;(C)promote awareness of the value and availability of Federal support for broadband deployment on Tribal land; and(D)develop common Federal goals, performance measures, and plans to deploy affordable broadband to Tribal land;(2)not later than 1 year after the date of enactment of this Act, and biennially thereafter, issue a strategic plan regarding Tribal broadband deployment activities, priorities, and objectives;(3)promote coordination of the activities of Federal agencies on Tribal broadband deployment activities, including the activities of—(A)the Department of Agriculture;(B)the Department of Commerce;(C)the Department of Education;(D)the Department of Health and Human Services;(E)the Department of Housing and Urban Development;(F)the Department of the Interior;(G)the Department of Labor;(H)the Commission;(I)the Institute of Museum and Library Services; and(J)any other Federal agency that the Working Group considers appropriate;(4)provide technical assistance for the development of Tribal broadband deployment plans to meet the Tribal broadband benchmark;(5)under section 104, develop a streamlined and standardized application process for grants and other financial assistance to advance the deployment of broadband on Tribal land;(6)promote information exchange between Federal agencies—(A)to identify and document Federal and non-Federal programs and funding opportunities that support Tribal broadband deployment; and(B)if practicable, to leverage existing programs by encouraging joint solicitations, block grants, and matching programs with non-Federal entities; and(7)develop a standardized form that identifies all applicable Federal statutory provisions, regulations, policies, or procedures that the Working Group determines are necessary to adhere to in order to implement a Tribal broadband deployment plan.103.Tribal broadband deployment plan(a)Identification of underserved Tribal entitiesNot later than 180 days after the date of enactment of this Act, the Chairman of the Commission, in coordination with the Secretary of the Interior, shall identify each underserved Tribal entity and publish a list of such entities in the Federal Register.(b)Notice to underserved Tribal entitiesNot later than 30 days after the date on which the list is published in the Federal Register under subsection (a), the Working Group shall send notice to each underserved Tribal entity on the list inviting the entity to request technical assistance for the development of a Tribal broadband deployment plan under this section.(c)Technical assistanceAt the request of an underserved Tribal entity, the Working Group shall provide the entity with technical assistance to facilitate the development, adoption, and deployment of a Tribal broadband development plan detailing the current and projected efforts of the entity to meet the Tribal broad­band benchmark.(d)Plan elementsEach Tribal broadband deployment plan developed under this section shall—(1)describe a comprehensive strategy identifying the full range of options to meet the Tribal broadband benchmark;(2)describe all available Federal programs that are available to assist the applicable underserved Tribal entity in meeting the Tribal broadband benchmark;(3)describe the way in which Federal program activities and funds shall be integrated, consolidated, and delivered to the applicable underserved Tribal entity to meet the Tribal broadband benchmark;(4)describe the results expected from implementing the plan, including the expected number of additional households or participants that would be served due to the implementation of the plan;(5)identify the projected non-Federal expenditures under the plan;(6)identify any agency of the applicable underserved Tribal entity that will be involved in the delivery of the services integrated under the plan;(7)identify all applicable Federal, State, and Tribal statutory provisions, regulations, policies, or procedures that the Working Group determines are necessary to adhere to in order to implement the plan;(8)identify opportunities for the applicable underserved Tribal entity to purchase spectrum; and(9)identify—(A)deployment obstacles; and(B)activities that are necessary to ensure access to affordable broadband, including digital literacy training, technical support, privacy and cybersecurity expertise, or other end-user technology needs.(e)Promoting broadband availabilityThe Working Group shall work in partnership with State, local, and Tribal governments, and consumer and industry groups, to promote broadband availability to each underserved Tribal entity, including consumers in rural and high-cost areas that are adjacent to Tribal land.(f)Authorization of appropriationsThere is authorized to be appropriated to the Working Group to carry out section 102 and this section $5,000,000 for each of fiscal years 2020 through 2025, to remain available until expended.104.Streamlined applications for support(a)Agency consultationThe Assistant Secretary shall consult with each Federal agency that offers a Federal broadband support program to Tribal entities to streamline and standardize the application process for grants or other financial assistance under the program.(b)Agency streamliningA Federal agency that offers a Federal broadband support program to Tribal entities shall amend the application for broadband support from the program, to the extent practicable and as necessary, in order to streamline and standardize applications for Federal broadband support programs across the Federal Government.(c)Single applicationTo the greatest extent practicable, the Assistant Secretary shall seek to create 1 application that may be submitted to apply for support from all Federal broadband support programs.(d)Central websiteNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall create a central website through which a potential applicant can learn about and apply for support from any Federal broadband support program.105.Tribal Broadband Deployment Advisory Committee(a)EstablishmentThere is established the Tribal Broadband Deployment Advisory Committee (referred to in this section as the Committee).(b)Purposes; scope of activities(1)PurposesThe purposes of the Committee are—(A)to make recommendations to Congress regarding how to accelerate the deployment of broadband service on Tribal land by—(i)reducing or removing statutory and regulatory barriers to investment in broad­band infrastructure; and(ii)strengthening existing broadband networks on Tribal land; and(B)to provide an effective means for Tribal entities to engage with governmental entities and professionals with expertise and backgrounds in broadband, telecommunications, information technology, and infrastructure deployment and adoption in the areas covered by the Committee to exchange ideas and develop recommendations to Congress regarding the deployment of broadband on Tribal land.(2)Consideration of issuesThe Committee may consider issues that include—(A)measures to prepare for, respond to, and recover from disasters that impact broad­band networks;(B)new ways of encouraging deployment of broadband infrastructure and services on Tribal land; and(C)other ways to accelerate the deployment of broadband infrastructure to Tribal land.(c)DutiesThe Committee shall provide recommendations to Congress on issues relating to the deployment of broadband on Tribal land.(d)Membership(1)In generalThe Committee shall consist of 16 voluntary representatives as follows:(A)Twelve authorized representatives of Tribal governments, each of whom shall represent a different Bureau of Indian Affairs region.(B)Four authorized representatives of Tribal governments, each of whom shall serve as an at-large representative.(2)QualificationsEach member of the Committee described in paragraph (1) shall—(A)be an elected Tribal official or authorized representative of an elected Tribal official;(B)act in the official capacity of the member as an elected official of the entity;(C)have the authority to participate on behalf of the Tribe; and(D)be qualified to represent the views of all Tribal entities located in the region of the Bureau of Indian Affairs represented by the member.(3)ChairThe Assistant Secretary shall appoint a Chair of the Committee, who shall—(A)approve or call all of the meetings of the Committee and subcommittees of the Committee;(B)prepare and approve all meeting agendas;(C)attend all Committee and subcommittee meetings;(D)adjourn any meeting when the Chair determines that adjournment to be in the public interest; and(E)chair meetings when directed to do so by the Assistant Secretary.(e)Meetings(1)FrequencyThe Committee shall meet not less frequently than 3 times per year.(2)TransparencyThe meetings of the Committee shall be open to the public and timely notice of each such meeting shall be published—(A)in the Federal Register; and(B)through other appropriate methods.(f)Support(1)Facilities and staffThe Assistant Secretary shall provide the facilities and support staff necessary to conduct meetings of the Committee.(2)CompensationA member of the Committee shall serve without any compensation from the Federal Government.(3)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Committee.IITribal Set-Aside201.Rural Utilities Service(a)Tribal set-AsideNotwithstanding any other provision of law, effective beginning in fiscal year 2020 and for each fiscal year thereafter, the Secretary of Agriculture (referred to in this section as the Secretary) shall set aside for broadband adoption and deployment on Tribal land not less than 20 percent of the amounts made available for that fiscal year for each of the following:(1)The Telecommunications Infrastructure Loan and Loan Guarantee Program established under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).(2)The initiative under section 306F of that Act (7 U.S.C. 936f).(3)The Community Connect Grant Program established under section 604 of that Act (7 U.S.C. 950bb–3).(4)Financial assistance under chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.), under section 2335A of that Act (7 U.S.C. 950aaa–5).(5)The broadband loan and grant pilot program described in section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141).(b)Community Connect Grant Program(1)Definition of eligible entitySection 604(a)(3) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3(a)(3)) is amended—(A)in subparagraph (A)(i)(II), by striking or Tribal organization and inserting , Tribal organization, or Indian-owned business (as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302)); and(B)in subparagraph (B)(ii), by inserting , unless the partnership is an Indian-owned business (as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302)) before the period at the end.(2)Exemption from matching funds requirementSection 604(e)(1) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3(e)(1)) is amended by inserting (other than an underserved Tribal entity (as defined in section 2 of the Bridging the Tribal Digital Divide Act of 2020)) after eligible entity.(3)Exemption from application requirementsSection 604(f) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3(f)) is amended by adding at the end the following:(3)Exemptions for Tribal entitiesNotwithstanding paragraphs (1) and (2), the Secretary shall not require a Tribal entity (as defined in section 2 of the Bridging the Tribal Digital Divide Act of 2020) to submit a system design described in subsection (d) of section 1739.15 of title 7, Code of Federal Regulations (or successor regulations), or financial information described in subsection (h)(2) of that section, to be eligible to receive a grant under the Program..(c)Broadband loan and grant pilot program(1)In generalNotwithstanding any other provision of law, a Tribal entity shall be considered to be eligible for funding under the broadband loan and grant pilot program described in section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 399).(2)ExemptionsThe Secretary of Agriculture shall exempt underserved Tribal entities from the application requirements under the pilot program described in paragraph (1)—(A)to submit a network design; and(B)to provide a matching contribution equal to 25 percent of the overall cost of the project.202.Universal Service Fund(a)Universal Service generallyNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations under which the Commission, on and after the effective date of the regulations, shall—(1)set aside 5 percent of the amounts allocated for each Federal universal service support program established under section 254 of the Communications Act of 1934 (47 U.S.C. 254), including each program carried out under subparts D through G and J through M of part 54 of title 47, Code of Federal Regulations, or any successor regulations; and(2)with respect to the amount set aside from each program under paragraph (1), distribute that amount for the purpose of expanding access to broadband service on Tribal land, in accordance with the otherwise applicable requirements of the program.(b)Lifeline program(1)Initial increase in Tribal land support amountFor the first 12-month period beginning 2 years after the date of enactment of this Act, in the case of Tribal land pertaining to a Tribal entity that has not met the Tribal broadband benchmark, the Commission shall increase the monthly cap on additional Federal lifeline support made available to an eligible telecommunications carrier providing Lifeline service to an eligible resident of that Tribal land under section 54.403(a)(3) of title 47, Code of Federal Regulations, or any successor regulation, by $10.(2)Annual increaseFor each subsequent 12-month period after the 12-month period described in paragraph (1), in the case of Tribal land pertaining to a Tribal entity that has not met the Tribal broadband benchmark, the Commission shall increase the monthly cap described in that paragraph by an additional $10.IIIUniversal Service on Tribal Land301.Universal service on Tribal land(a)DefinitionsSection 3 of the Communications Act of 1934 (47 U.S.C. 153) is amended—(1)by redesignating paragraphs (58) and (59) as paragraphs (62) and (63), respectively;(2)by redesignating paragraphs (35) through (57) as paragraphs (37) through (59), respectively;(3)by redesignating paragraphs (24) through (34) as paragraphs (25) through (35), respectively;(4)by inserting after paragraph (23) the following:(24)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).;(5)by inserting after paragraph (35), as so redesignated, the following:(36)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221).; and(6)by inserting after paragraph (59), as so redesignated, the following:(60)Tribal entityThe term Tribal entity—(A)means an Indian Tribe; and(B)includes a Native Hawaiian community.(61)Tribal landThe term Tribal land means—(A)any land located within the boundaries of—(i)an Indian reservation, pueblo, or rancheria; or(ii)a former reservation within Oklahoma;(B)any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—(i)in trust by the United States for the benefit of an Indian Tribe or an individual Indian;(ii)by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or(iii)by a dependent Indian community;(C)any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a));(D)Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or(E)those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians..(b)Universal serviceSection 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)) is amended—(1)by striking and those and inserting , consumers; and(2)inserting after high cost areas, the following: and consumers on Tribal land and in areas with high populations of Indians (as defined in section 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 5129)) or Native Hawaiians (as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221)),.(c)Technical and conforming amendmentSection 271(c)(1)(A) of the Communications Act of 1934 (47 U.S.C. 271(c)(1)(A)) is amended, in the first sentence, by striking section 3(47)(A) and inserting section 3(56)(A).IVTribal Broadband Factor401.Tribal broadband factorThe Commission shall conduct a rulemaking to—(1)increase Connect America Fund Broadband Loop Support under subpart K of part 54 of title 47, Code of Federal Regulations (or any successor regulation), available to rate-of-return carriers serving Tribal lands by reducing the funding threshold of $42 per month per line by 25 percent; and(2)increase High Cost Loop Support under subpart M of part 54 of title 47, Code of Federal Regulations (or any successor regulation), available to rate-of-return carriers serving Tribal lands by increasing—(A)the eligible costs expense adjustment under section 54.1310(a)(1) of that title from 65 percent to 81.25 percent; and(B)the eligible costs expense adjustment under section 54.1310(a)(2) of that title from 75 percent to 93.75 percent.VBroadband Rights-of-Way501.Pilot program for Tribal grant of rights-of-way for broadband facilities(a)DefinitionsIn this section:(1)ProgramThe term program means the Tribal Broadband Right-of-Way Pilot Program established under subsection (b)(1).(2)SecretaryThe term Secretary means the Secretary of the Interior.(b)Pilot program(1)In generalThe Secretary shall establish a pilot program, to be known as the Tribal Broadband Right-of-Way Pilot Program, under which the Secretary shall delegate to the Indian Tribes selected under paragraph (3) the authority under the first section of the Act of February 5, 1948 (62 Stat. 17, chapter 45; 25 U.S.C. 323) to grant rights-of-way described in paragraph (2) over and across Tribal land.(2)Right-of-way describedA right-of-way referred to in paragraph (1) is a right-of-way for the construction, maintenance, and facilitation of broadband service, which may include—(A)towers;(B)cables;(C)transmission lines; and(D)any other equipment necessary for construction, maintenance, and facilitation of broadband service.(3)Participating Indian Tribes(A)In generalSubject to subparagraph (B) and in accordance with subsection (c), the Secretary shall select not fewer than 10 Indian Tribes to participate in the program.(B)Location of Indian TribesOf the Indian Tribes selected under subparagraph (A), not fewer than 5 shall be Indian Tribes the land of which is located within the State of Arizona or the State of New Mexico.(4)Broadband right-of-way(A)In generalExcept as provided in subparagraph (B), an Indian Tribe participating in the program may grant a right-of-way described in paragraph (2) over and across the land of the Indian Tribe without the approval of, or a grant by, the Secretary, if—(i)the right-of-way is granted in accordance with the regulations of the Indian Tribe approved by the Secretary under subsection (c); and(ii)the term of the right-of-way does not exceed 25 years, except that a right-of-way may include an option to renew the right-of-way for not more than 2 additional terms, each of which may not exceed 25 years.(B)Allotted landAn Indian Tribe may not grant a right-of-way under subparagraph (A) over and across an individual Indian allotment under section 4 of the Act of February 8, 1887 (commonly known as the Indian General Allotment Act) (24 Stat. 389, chapter 119; 25 U.S.C. 334).(c)Proposed regulations(1)In generalAn Indian Tribe desiring to participate in the program shall submit to the Secretary an application containing the proposed regulations of the Indian Tribe for the granting of rights-of-way described in subsection (b)(2).(2)SelectionThe Secretary may only select for participation in the program Indian Tribes the proposed regulations of which are approved by the Secretary under this subsection.(3)Considerations for approvalThe Secretary may approve the proposed regulations of an Indian Tribe if the regulations—(A)are consistent with any regulations issued by the Secretary under section 6 of the Act of February 5, 1948 (62 Stat. 18, chapter 45; 25 U.S.C. 328); and(B)provide for an environmental review process that includes—(i)the identification and evaluation by the Indian Tribe of any significant impacts of the proposed right-of-way on the environment; and(ii)a process for ensuring that—(I)the public is informed of, and has a reasonable opportunity to comment on, any impacts identified by the Indian Tribe under clause (i); and(II)the Indian Tribe provides responses to relevant and substantive public comments received under subclause (I).(4)Technical assistance(A)In generalOn request of an Indian Tribe desiring to participate in the program, the Secretary shall provide technical assistance for development of proposed regulations to be submitted in the application of the Indian Tribe under paragraph (1), including technical assistance for development of a regulatory environmental review process that meets the requirements of paragraph (3)(B).(B)ISDEAA(i)In generalTechnical assistance provided by the Secretary under subparagraph (A) may be made available to Indian Tribes described in clause (ii) through contracts, grants, or agreements entered into in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).(ii)Indian Tribe describedAn Indian Tribe referred to in clause (i) is an Indian Tribe eligible for contracts, grants, or agreements under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).(5)Review process(A)In generalNot later than 120 days after the date on which an application is submitted to the Secretary under paragraph (1), the Secretary shall review and approve or disapprove the proposed regulations contained in the application.(B)Written documentationIf the Secretary disapproves the regulations under subparagraph (A), the Secretary shall—(i)notify the Indian Tribe that the regulations have been disapproved; and(ii)include with the notification written documentation that describes the basis for the disapproval.(C)ExtensionAfter consultation with the Indian Tribe, the Secretary may extend the deadline described in subparagraph (A) for an additional 120-day period.(d)Federal environmental reviewIf an Indian Tribe participating in the program proposes to grant a right-of-way for a broadband service project or activity funded by a Federal agency, the Indian Tribe may rely on the environmental review process of the applicable Federal agency rather than the environmental review process approved as part of the regulations of the Indian Tribe under subsection (c)(3)(B).(e)DocumentationIf an Indian Tribe participating in the program grants a right-of-way under the program, the Indian Tribe shall submit to the Secretary—(1)a copy of the right-of-way, including any amendments or renewals to the right-of-way; and(2)if the regulations of the Indian Tribe or the right-of-way allows for right-of-way payments to be made directly to the Indian Tribe, documentation of the right-of-way payments that are sufficient to enable the Secretary to discharge the trust responsibility of the United States under subsection (f)(2).(f)Trust responsibility(1)In generalThe United States shall not be liable for any losses sustained by a party to a right-of-way granted by an Indian Tribe under the program.(2)Authority of Secretary(A)In generalPursuant to the authority of the Secretary to fulfill the trust obligation of the United States to Indian Tribes participating in the program under Federal law (including regulations), the Secretary may, on request by, and after reasonable notice from, an Indian Tribe, enforce the provisions of, or cancel, any right-of-way granted by the Indian Tribe under the program.(B)ProceduresThe Secretary shall enforce the provisions of, or cancel, any right-of-way under subparagraph (A) in accordance with the regulations issued by the Secretary under section 6 of the Act of February 5, 1948 (62 Stat. 18, chapter 45; 25 U.S.C. 328).(g)Compliance(1)In generalA duly enrolled member of an Indian Tribe, after exhausting any applicable Tribal remedies, may submit to the Secretary, at such time and in such form as the Secretary determines to be appropriate, a petition to review the compliance of an Indian Tribe participating in the program with the regulations of the Indian Tribe approved by the Secretary under subsection (c).(2)ViolationsIf, after carrying out a review under paragraph (1), the Secretary determines that the Indian Tribe violated the regulations, the Secretary, subject to paragraph (3)(B), may take any action the Secretary determines to be necessary to remedy the violation, including—(A)rescinding the approval of the regulations; and(B)reassuming the authority to grant rights-of-ways described in subsection (b)(2) delegated to the Indian Tribe under the program.(3)DocumentationIf the Secretary determines that the Indian Tribe violated the regulations and a remedy is necessary, the Secretary shall—(A)submit to the Indian Tribe a written notification of the regulations that have been violated; and(B)prior to the exercise of any remedy under paragraph (2), provide the Indian Tribe with—(i)a hearing that is on the record; and(ii)a reasonable opportunity to cure the alleged violation.(h)SunsetThe authority of the Secretary to carry this section shall terminate 10 years after the date of enactment of this Act.